Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This Office Action is in response to Applicant’s Amendments and Arguments filed 25 April 2022.  As directed by applicant, claims 1, 5-6, 14, 21, and 23 have been amended, and claims 4 and 22 have been cancelled.  No new claims have been added.  This Action is a Non- Final Office Action.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 6, 8, 9, 10, 11, 12, 13, 19 20 and 23 is/are rejected under 35 U.S.C. 103 as being obvious over Electrolux (European Patent Publication EP 2876973; filed in IDS) in view of Mizukawa (U.S. Patent Application Publication 4,447,691)

Regarding claim 1, Electrolux discloses an induction cooking hob comprising a first cooking zone (Figs. 1 or 2, one of elements 14 ) including one induction coil (14), wherein: 
- the induction cooking hob comprises a user interface (¶0037, interface 16) including a display (¶0026, display), 
- the display includes a first indicator (¶0047; output device has signal indicating that the cooking pot deviates from the ideal position¶0047,  seven-segment display or any way of indicating to user on ¶0033 “at least one display) corresponding with said first  cooking zone (the cooking zone that is being indicated) 
- the induction coil of said first cooking zone is provided for detecting a parameter related to a power of an electromagnetic field generated by said induction coil (Abstract, detecting a first parameter related to the power of the electromagnetic field and /or the position of the cooking pot above the induction coil”),
- the induction cooking hob comprises a memory (¶0033; memory) for storing a maximum value of the parameter detected by the induction coil of the first cooking zone when a cooking pot is arranged upon said first cooking zone (¶¶0035, 0037; stores value related to maximum of electromagnetic field, when there is perfect placement), and 
- the first indicator corresponding with the first cooking zone indicates a signal related to an incorrect position of the cooking pot, if a currently detected value of the parameter is lower than the maximum value of said parameter (¶0037; also claim 1 “the deviation of the position of the cooking pot from the ideal position, if said deviation falls exceeds a minimum value.”), and 
a second cooking zone (multiple cooking zones seen in Fig. 1, at least).
…  
Electrolux does not disclose that the second cooking zone includes  first and second induction coils, nor wherein the first and second induction coils of the second cooking zone are provided for detecting respective first and second parameters of said first and second induction coils related to respective electromagnetic fields generated thereby while in operation with a further cooking pot in said second cooking zone, wherein a second indicator corresponding with the second cooking zone indicates a signal related to a direction in which said further cooking pot in said second cooking zone has to be displaced if present values of the respective first and second parameters are different from each other, and
wherein the second indicator corresponding with the second cooking zone indicates a signal related to an optimal position of the further cooking pot if the present values of the respective first and second parameters of the first and second induction coils of the second cooking zone are equal to each other.


However, Mizukawa teaches cooking zone including first and second induction coils (Mizukawa, figs. 6-7, coil pairs 32 & 33 and 34 & 35), ,  wherein the first and second induction coils of the second cooking zone are provided for detecting respective first and second parameters of said first and second induction coils related to respective electromagnetic fields generated thereby (Mizukawa, column 4, lines 5-12; voltages developed) while in operation , wherein the second indicator corresponding with the cooking zone indicates a signal (column 1 lines 40-50, “a warning indication is given in the form of a visual or an audible signal.”) [] if present values of the respective first and second parameters are different from each other (Mizukawa, Column 1 lines 43-48; column 4, lines 5-12;  “If a utensil is asymmetrically located with respect to the heating coil, the magnetic field intensities on the perimeter of the coil are unbalanced causing an output signal to be derived from the terminals of the magnetic field sensors”).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Electrolux with Mizukawa, to have multiple induction coils within at least a second heating zone assessing the electromagnetic field and then comparing the magnitudes to assess deviation, in order to more accurately determine which by how much and which way the pan is off the ideal position, and further it would have been obvious to have the hob give a signal “related to a direction in which said further cooking pot in said second cooking zone has to be displaced”, given that Electrolux, the primary reference discloses “outputting at least one signal corresponding with the deviation of the position of the cooking pot from the ideal position” (Electrolux, Abstract), that with the combination of  Mizukawa, adding the multiple coils and the positioning,  once the comparison of the multiple coils is able to indicate direction, using the “at least one signal” to specify the direction would be advantageous to be able to quickly notice and rectify the situation.
Regarding the current amendment, although Mizukawa does not teach wherein the second indicator corresponding with the second cooking zone indicates a signal related to an optimal position related to an optimal position of the cooking pot, if the present values of the respective first and second parameters of the first and second induction coils of the second cooking zone are equal to each other”, he does teach the opposite, the indicate if the pot is not optimally balanced, based on the parameters being equal to each other (Electrolux, ¶0047, Mizukawa, Column 1 lines 43-48; If a utensil is asymmetrically located with respect to the heating coil, the magnetic field intensities on the perimeter of the coil are unbalanced causing an output signal to be derived from the terminals of the magnetic field sensors”; Column 4 lines 5-12).  Such an opposite indicator would be obvious and advantageous in order to quickly notify the operator when the pot is positioned precisely or optimally over the burner, that way, in a fast paced kitchen, for instance, the operator can rely on a visual or audio cue to know that the pot is positioned well, and not take the few seconds it would take to visually confirm it.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Electrolux in view of Mizukawa, to have a signal for the optimal positioning of a pot, since there is already a signal for a non-optimal positioning of a pot, in order that, in a fast paced kitchen, for instance, the operator can rely on a visual or audio cue to know that the pot is positioned well, and not take the few seconds it would take to visually confirm it.

Neither Electrolux nor Mizukawa specifically teach having a pot on the second cooking zone.  However,   However, the courts have held that duplication of part for amplified effect does not distinguish over the prior art, unless a new and unexpected result is produced (MPEP 2144.04). In this case, having additional pot in order to cook more than one meal or different things at the same time on the second cooking zone, taking advantage of the optimal positioning elements of Electrolux in view of Mizukawa in this second cooking zone, is not an unexpected result and therefore this limitation does not distinguish over the Eletrolux in view of Mizukawa invention. 



Regarding claim 2, Electrolux in view of Mizukawa teach all the limitations of claim 1, as above, and further teaches an induction cooking hob wherein the first indicator corresponding with the first cooking zone indicates a signal related to an optimal position of the cooking pot, if the currently detected value of the parameter detected by the induction coil of the first cooking zone is equal to the maximum value thereof (¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0035, Maximum power correlated to ideal position; ¶0047,, a signal indicating that the cooking pot 20… is in the ideal position).

Regarding claim 5, Electrolux in view of Mizukawa teach all the limitations of claim 1, as above, and further teaches an induction cooking hob wherein the second indicator corresponding with the second cooking zone includes at least two direction signs (¶47, a seven-segment display,… For example, the output device includes a seven-segment display, wherein the horizontal lines of said seven-segment display indicate the deviation of the cooking pot 20) for  indicating the direction (which way is the deviation) in which the further cooking pot has to be displaced if the present values of the respective first and second parameters of respective first and second induction coils of the cooking zone are different from each other (Electrolux, ¶0047,teaching a signal a seven segment display signal;  once again, this would have been combined already above, and Electrolux already teaches multiple zones and it would have been obvious to combine with Mizukawa, who teach the multiple coils which would indicate direction based on the comparison of the electric fields and their imbalance, Mizukawa, column 1 lines 43-46, and to have a signal for each direction to notify the user about the placement of the pan).


Regarding claim 6, Electrolux in view of Mizukawa teach all the limitations of claim 1, as above, but the references do not specifically teach an induction cooking hob wherein the signal related to an optimal position of the further cooking pot in the second cooking zone includes an okay sign.  Currently, the references only indicate if the pot needs to be moved, if the measurement of the electric fields indicates an issue   (Electrolux, ¶0047, Mizukawa, column 1 lines 43-46, and to have a signal for each of them to notify the user about the proper placement of the pan).  However, it would have been obvious to one having ordinary skill in the art at the time of the filing to also include a signal when the pan is ideally set, in order to quickly and efficiently relay to the operator that everything is good to go with the cooking and that there are no problems before starting the heating. 

Regarding claim 8, Electrolux in view of Mizukawa teach all the limitations of claim 1, as above, and further teaches an induction cooking hob wherein the user interface includes a device for generating at least one acoustic signal, indicating a wrong position of the cooking pot on the first cooking zone (¶0047, acoustic sound and Electrolux teaches that such a sound can be for either for proper or improper placement).  
Regarding claim 9, Electrolux in view of Mizukawa teaches all the limitations of claim 1, as above, and further teaches an induction cooking hob wherein the parameter related to the power of the electromagnetic field generated by said induction coil of the first cooking zone is a current through the induction coil and/or a phase difference between the current through the induction coil and a voltage at said induction coil (Electrolux,.¶0038, Preferably, said parameter values are the current through the induction coil and the phase difference between said current and a voltage at said induction coil.).
Regarding claim 10, Electrolux in view of Mizukawa teach all the limitations of claim 1, as above, and further teaches an induction cooking hob, wherein the induction coil of said first cooking zone is circular (fig. 1, coil 14 is circular; only one of these is required), elliptical, rectangular and/or triangular.  

Regarding claim 11, Electrolux teaches a method for checking an optimal position of the cooking pot (20) above the first cooking zone of the induction cooking hob according to the invention of claim 1, which is rejected over Electrolux in view of  Mizukawa, wherein said method includes the following steps: 
a) repeated detecting the parameter relating to the power of the electromagnetic field generated by the induction coil (14) of the first cooking zone when the cooking pot on said first cooking zone is arranged at different positions (¶0041, “periodically repeated”), 
b) storing the maximum value of the parameter detected by the induction coil of the first cooking zone (¶0039; the ideal position …is stored in said memory device; ¶concentric arrangement allows maximum power of the electromagnetic field generated), 
c) detecting the current parameter (¶0039; detecting parameter values) related to the power of the electromagnetic field generated by the induction coil of the first cooking zone when the cooking pot is arranged on said first cooking zone, 
d) comparing the maximum value and the currently detected value of the parameter detected by the induction coil for the first cooking zone, (¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0035; compared to maximum power at coil), and 
5e) indicating a signal (Electrolux, ¶0047, “an output device for a signal indicating that the cooking pot deviates from the ideal position”) related to an incorrect position of the cooking pot, if the currently detected value thereof is lower than the maximum value.  

Regarding claim 12, Electrolux in view of Mizukawa teach all the limitations of claim 11, as above, and further discloses a method comprising indicating a signal related to the optimal position of the cooking pot, if the currently detected value is equal to the maximum value of the parameter detected by the induction coil of the first cooking zone (¶0047; Furthermore, the system includes an output device for a signal indicating that the cooking pot 20 deviates from the ideal position and/or that the cooking pot 20 is in the ideal position. The output device provides an optical, acoustic and/or mechanical signal.”; the art discloses providing an acoustic sound for either a correct or an incorrect position).
  
Regarding claim 13, Electrolux in view of Mizukawa teach all the limitations of claim 11, as above, and further teaches a method wherein a flashing signal and/or an acoustic signal (¶0047; Furthermore, the system includes an output device for a signal indicating that the cooking pot 20 deviates from the ideal position and/or that the cooking pot 20 is in the ideal position. The output device provides an optical, acoustic and/or mechanical signal.”) related to the incorrect position (the art discloses providing an acoustic sound for either a correct or incorrect position) of the cooking pot on the first cooking zone is indicated if the currently detected value of the parameter is lower than the maximum value of said parameter detected by the induction coil of the first cooking zone (Electrolux, ¶0037, if improper, the power is “smaller” than in the perfect position)

Regarding claim 14, Electrolux,  Mizukawa, in the combination described above in the rejection of claim 1 (see above), would teach a method for checking an optimal position of the further cooking pot above the second cooking zone of the induction cooking hob according to claim 1 wherein said method includes the following steps:
a) detecting the respective first and second parameters relating to the respective electromagnetic fields generated by the first and second induction coils of the second cooking zone ( Electrolux, “detecting at least one parameter related to a power of an electromagnetic field generated by the induction coils of the cooking zone”  coil, Abstract ¶0039, and even generating a signal (¶47);), 
b) comparing the present values of the respective first and second parameters of the first and second induction coils of the second cooking zone (Mizukawa, Column 1 lines 43-48; If a utensil is asymmetrically located with respect to the heating coil, the magnetic field intensities on the perimeter of the coil are unbalanced causing an output signal to be derived from the terminals of the magnetic field sensors”)., and 
c) indicating the signal related to the direction in which the further cooking pot has to be displaced if the present values of the respective first and second parameters the first and second induction coils of the second cooking zone are different from each other (Mizukawa, column 1 lines 40-50, “a warning indication is given in the form of a visual or an audible signal.”).

Regarding claim 15, Electrolux in view of Mizukawa teach all the limitations of claim 14, as above, and further teaches a method wherein the direction in which the cooking pot has to be displaced extends from one of the induction coils of the second cooking zone corresponding with a higher value of the parameter to another of the induction coil of the second cooking zone corresponding with a lower value of the parameter (Mizukawa, Column 1 lines 43-48; they are balanced to see if they are equal to each other to see if one is higher than the other; this notion would have been combined in the combination above ). 
Regarding claim 16, Electrolux in view of Mizukawa teach all the limitations of claim 14, as above, and teaches a method wherein the method includes the further step of indicating a signal related to the optimal position of the cooking pot, if the values of the parameters detected by the induction coils of the second cooking zone are equal to each other (Mizukawa, Column 1 lines 43-48; they are “balanced” against each other. This notion would have been combined in the combination above).

Regarding claim 17, Electrolux in view of Mizukawa teach all the limitations of claim 14, as above, and further teaches a method wherein the direction in which the further cooking pot has to be displaced is indicated by at least two direction signs if the present values of the respective first and second parameters detected by the first and second induction coils of the second cooking zone are different from each other (Mizukawa, Column 1 lines 43-48; column 4 lines 5-12, ; they are “balanced” against each other. This notion would have been combined in the combination above).
Regarding claim 18, Electrolux in view of Mizukawa teach all the limitations of claim 14, as above, and but does not further teach a method wherein an okay sign for the second cooking zone is indicated if the present values of the respective first and second parameters detected by the first and second induction coils of the second cooking zone are equal to each other. Currently, the references only indicate if the pot needs to be moved, if the measurement of the electric fields indicates an issue   (Electrolux, ¶0047, Mizukawa, column 1 lines 43-46, and to have a signal for each of them to notify the user about the proper placement of the pan).  However, it would have been obvious to one having ordinary skill in the art at the time of the filing to also include a signal when the pan is ideally set, in order to quickly and efficiently relay to the operator that everything is good to go with the cooking and that there are no problems before starting the heating. 

Regarding claim 19, Electrolux in view of Mizukawa teach all the limitations of claim 11, as above, and further teaches a method, wherein the parameter related to the power of the electromagnetic field of the induction coil of the first cooking zone is a current through the induction coil and/or a phase difference between the current through the induction coil and a voltage at said induction coil (¶0038, Preferably, said parameter values are the current through the induction coil and the phase difference between said current and a voltage at said induction coil.)..
  
Regarding claim 20, Electrolux in view of Mizukawa teach all the limitations of claim 13, as above, and further teaches a method,, wherein a continuous lighting related to the optimal position of the cooking pot on the first cooking zone is indicated if the currently detected value of the parameter related to the power of the electromagnetic field of the induction coils of said second cooking zone, is equal to the maximum value thereof ((¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0035, Maximum power correlated to ideal position; ¶0047,, a signal indicating that the cooking pot 20… is in the ideal position).

Regarding claim 23,  Electrolux discloses an induction cooking hob comprising a cooking zone (Figs. 1 or 2, one of elements 14 ), a user interface (¶0037, interface 16) including a display (¶0026, display), the display includes a first indicator (Electrolux, ¶0047; output device has signal indicating that the cooking pot deviates from the ideal position¶0047,  seven-segment display or any way of indicating to user on ¶0033 “at least one display) corresponding with said cooking zone (the cooking zone that is being indicated) 
the induction [first] coil of said first cooking zone is provided for detecting a [first] parameter related to a power of an electromagnetic field generated by said [first] induction coil while in operation with a cooking pot (Abstract, detecting a first parameter related to the power of the electromagnetic field and /or the position of the cooking pot above the induction coil”).
Electrolux does not disclose, the second induction coil being adapted for detecting a second parameter related to a power of an electromagnet field generated by said second induction coil while in operation with said cooking pot, wherein the indicator indicates a signal related to a direction in which said cooking pot has to be displaced if a present value of the first parameter and a present value of the second parameter differ from one another based on a comparison therebetween,  and wherein the indicator indicates a signal related to an optimal position of the cooking pot if the present value of the first parameter and the present value of the second parameter are equal to each other.
Mizukawa teaches a hob including first and second induction coils ( Mizukawa, figs. 6-7, coil pairs 32 & 33 and 34 & 35; column 4, lines 5-12; voltages developed).Now, Mizukawa also teaches the first coil being adapted for detecting a first parameter related to a power of an electromagnetic field generated by said first induction coil while in operation with a cooking pot, the second induction coil being adapted for detecting a second parameter related to a power of an electromagnetic field generated by said second induction coil while in operation with said cooking pot…the indicator indicates a signal…if a present value of the first parameter and a present value of the second parameter differ from one another based on a comparison therebetween (Mizukawa, column 1, lines 40-50; the magnetic field sensors of each pair are located diametrically opposite to each other and electrically connected in opposite sense so that the output of each is cancelled by the output of the other. If a utensil is asymmetrically located with respect to the heating coil, the magnetic field intensities on the perimeter of the coil are unbalanced causing an output signal to be derived from the terminals of the magnetic field sensors. This output signal is compared in a comparator with a reference value representing a boundary for the proper location of the utensil).

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Electrolux with Mizukawa, to have multiple induction coils within at least a second heating zone assessing the electromagnetic field and then comparing the magnitudes to assess deviation, in order to more accurately determine which by how much and which way the pan is off the ideal position, and further it would have been obvious to have the hob give a signal “related to a direction in which said further cooking pot in said second cooking zone has to be displaced” if a present value of the first parameter and a present value of the second parameter differ from one another based on a comparison therebetween, given that Electrolux, the primary reference discloses “outputting at least one signal corresponding with the deviation of the position of the cooking pot from the ideal position” (Electrolux, Abstract), that with the combination of  Mizukawa, adding the multiple coils and the positioning,  once the comparison of the multiple coils is able to indicate direction, using the “at least one signal” to specify the direction would be advantageous to be able to quickly notice and rectify the situation via the interface.

Regarding the current amendment, although Mizukawa does not teach wherein the indicator indicates a signal related to an optimal position related to an optimal position of the cooking pot, if the present value of the respective first parameter and the present value of the second parameter are equal to each other”, he does teach the opposite, the indicate if the pot is not optimally balanced, based on the parameters being equal to each other (Electrolux, ¶0047, Mizukawa, Column 1 lines 43-48; If a utensil is asymmetrically located with respect to the heating coil, the magnetic field intensities on the perimeter of the coil are unbalanced causing an output signal to be derived from the terminals of the magnetic field sensors”; Column 4 lines 5-12).  Such an opposite indicator would be obvious and advantageous in order to quickly notify the operator when the pot is positioned precisely or optimally over the burner, that way, in a fast paced kitchen, for instance, the operator can rely on a visual or audio cue to know that the pot is positioned well, and not take the few seconds it would take to visually confirm it.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Electrolux in view of Mizukawa, to have a signal for the optimal positioning of a pot, since there is already a signal for a non-optimal positioning of a pot, in order that, in a fast paced kitchen, for instance, the operator can rely on a visual or audio cue to know that the pot is positioned well, and not take the few seconds it would take to visually confirm it.


Claims 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Electrolux (European Patent Publication EP 2876973; filed in IDS), and Mizukawa and further in view Jeanneteau (U.S. Patent Application Publication 2016/0050720) and Shan (U.S. Patent Application Publication 2013/032000).

Regarding claim 7, Electrolux in view of Mizukawa teach all the limitations of claim 1, as above, but does not further teach an induction cooking hob wherein the first indicator corresponding with the first cooking zon than the maximum value thereof. (Electrolux and Mizukawa only teach “signals”, see rejections above). However, it is well known to use flashing lights to indicate if something is in error, such as in Jeanneteau (Jeanneteau ¶0069, lights blinking if pots are put down incorrectly).  As well, Shan teaches using lights to indicate that the pan is appropriate or otherwise (¶0038, When a detected cookware utensil position is within acceptable range, on indication can be presented to a user such as a green light or other indication of adequate position.  When a detected cookware position is outside an acceptable position, a red light or indication of the cookware being off center can be presented to the user).  Thus, given that there is a user interface of Electrolux,  it would have been obvious to one having ordinary skill in the art the time of the filing to modify Electrolux in view of the secondary references with the teachings of Jeanneteau, and Shan who teach blinking lights to indicate to an operator that something is not correct, in order to visually and obviously indicate to an operator that something is improper and needs to be corrected.

Regarding claim 21, Electrolux discloses a method of detecting an optimal position of a pot on a cooking hob, the hob comprising a first cooking zone (Figs. 1, and 2; zone over one of coil 14) having an induction coil (¶0037; induction coil 14), a second cooking zone  and a user interface (interface 16) comprising a display, and a controller operatively coupled to said induction coil of said first cooking zone and first and second induction coils of said second cooking zone, and said user interface, the method comprising: 
With respect to the first cooking zone:
- detecting a parameter (Electrolux, ¶0039; detecting parameter values) of said induction coil relating to a power of an electromagnetic field generated thereby while in operation with a cooking pot in said first cooking zone; 
- comparing the detected parameter with a predetermined maximum value for the parameter stored in a memory of said controller (¶¶0039, desired value may be stored in memory”, ¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0039, Maximum power correlated to ideal position), 

Electrolux does not teach, regarding the first zone, that 
- when said detected value is substantially equal to said predetermined maximum value, displaying a first, non-flashing indicator on said display, associated with said first cooking zone, to indicate that said cooking pot is in an optimal position in said first cooking zone;  nor 
- when said detected value is not substantially equal to said predetermined maximum value, displaying a second, flashing indicator on said display, associated with said first cooking zone, to indicate that said cooking pot is not in said optimal position in said first cooking zone.  
Nor does he teach with respect to the second cooking zone:  
having first and second induction coils, and further
detecting respective first and second parameters of each of said first and second induction coils in said second cooking zone related to respective electromagnetic fields generated thereby while in operation with a further cooking pot in said second cooking zone; 
- comparing to one another the detected first and second parameters of said first and second induction coils in said second cooking zone; 
–when the detected first and second parameters of said first and second induction coils in the second cooking zone are substantially equal, displaying a first indicator on said display associated with said second cooking zone to indicate that said further cooking pot is in an optimal position in said second cooking zone; and
when the detected first and second parameters of said first and second induction coils in the second cooking zone are not substantially equal, displaying a second indicator on said display associated with said second cooking zone, to indicate that said further cooking pot is not in the optimal position in said second cooking zone, said second indicator associated with said second cooking zone further indicating a direction in which said further cooking pot must be displaced with respect to said second cooking zone in order to approach said optimal position therein, said direction being generally from the first or second induction coil in the second cooking zone whose detected parameter is lower than the other, toward the other of said first or second induction coils in said second cooking zone.

However, regarding the first zone, it is well known to use flashing lights to indicate if something is in error, such as in Jeanneteau (Jeanneteau ¶0069, lights blinking if pots are put down incorrectly).  As well, Shan teaches using lights to indicate that the pan is appropriate or otherwise (¶0038, When a detected cookware utensil position is within acceptable range, on indication can be presented to a user such as a green light or other indication of adequate position.  When a detected cookware position is outside an acceptable position, a red light or indication of the cookware being off center can be presented to the user).  Thus, given that there is a user interface of Electrolux, it would have been obvious to one having ordinary skill in the art the time of the filing to modify   Electrolux with the teachings of Jeanneteau, who teaches blinking lights to indicate to an operator that something is not correct, in order to visually and obviously indicate to an operator that something is improper and needs to be corrected.
Regarding the second zone, wherein Electrolux already discloses the second cooking zone itself, Mizukawa teaches a (second) cooking zone including first and second induction coils (Mizukawa, element 32 & 33 or 34 & 35),  wherein the first and second induction coils of the second cooking zone are provided for detecting respective first and second parameters of said first and second induction coils related to respective electromagnetic fields generated(Mizukawa, column 4 lines 5-12, voltage)  thereby while in operation 
comparing to one another the detected first and second parameters of said first and second induction coils in said second cooking zone (Mizukawa, p. 1, lines43-48, the output signals are compared for imbalance), 
 “when the detected first and second parameters of said first and second induction coils in the zone are not substantially equal, displaying an indicator on said display associated with said cooking zone to indicate that that a pot is not in the optimal position in the cooking zone,  (column 1 lines 40-50, “a warning indication is given in the form of a visual or an audible signal.”) [] if present values of the respective first and second parameters are different from each other (Mizukawa, Column 1 lines 43-48; If a utensil is asymmetrically located with respect to the heating coil, the magnetic field intensities on the perimeter of the coil are unbalanced causing an output signal to be derived from the terminals of the magnetic field sensors”). 
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Electrolux with Mizukawa, to have multiple induction coils within at least a second heating zone assessing the electromagnetic field and then comparing the magnitudes to assess deviation, in order to more accurately determine which by how much and which way the pan is off the ideal position.   And further it would have been obvious to have the hob give a signal “indicating a direction in which said further cooking pot must be displaced with respect to said second cooking zone in order to approach said optimal position therein, said direction being generally from the first or second induction coil in the second cooking zone whose detected parameter is lower than the other, toward the other of said first or second induction coils in said second cooking zone related”, given that Electrolux, the primary reference discloses “outputting at least one signal corresponding with the deviation of the position of the cooking pot from the ideal position” (Electrolux, Abstract), that with the combination of  Mizukawa, adding the multiple coils and the positioning,  once the comparison of the multiple coils is able to indicate direction, using the “at least one signal” to specify the direction would be advantageous to be able to quickly notice and rectify the situation via the interface.
Regarding the current amendment, although Mizukawa does not teach “when the detected first and second parameters of said first and second induction coils in the second cooking zone are substantially equal, displaying a first indicator on said display associated with said second cooking zone, to indicate that said further cooking pot is in an optimal position in said second cooking zone”, he does teach the opposite, indicating if the pot is not optimally balanced, based on the parameters being equal to each other (Electrolux, ¶0047, Mizukawa, Column 1 lines 43-48; If a utensil is asymmetrically located with respect to the heating coil, the magnetic field intensities on the perimeter of the coil are unbalanced causing an output signal to be derived from the terminals of the magnetic field sensors”; Column 4 lines 5-12).  Such an opposite indicator would be obvious and advantageous in order to quickly notify the operator when the pot is positioned precisely or optimally over the burner, that way, in a fast paced kitchen, for instance, the operator can rely on a visual or audio cue to know that the pot is positioned well, and not take the few seconds it would take to visually confirm it.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Electrolux in view of Mizukawa, to have a signal for the optimal positioning of a pot, since there is already a signal for a non-optimal positioning of a pot, in order that, in a fast paced kitchen, for instance, the operator can rely on a visual or audio cue to know that the pot is positioned well, and not take the few seconds it would take to visually confirm it.

Neither Electrolux nor Mizukawa specifically teach having a pot on the second cooking zone.  However,   However, the courts have held that duplication of part for amplified effect does not distinguish over the prior art, unless a new and unexpected result is produced (MPEP 2144.04). In this case, having additional pot in order to cook more than one meal or different things at the same time on the second cooking zone, taking advantage of the optimal positioning elements of Electrolux in view of Mizukawa in this second cooking zone, is not an unexpected result and therefore this limitation does not distinguish over the Eletrolux in view of Mizukawa invention. 





Response to Arguments
Applicant’s arguments filed 25 April 2022 have been fully considered and are persuasive (Remarks, p. 10-11).   However, Mizukawa himself does teach specifically having the pair of coils (Mizukawa, fig. 6; elements 32 & 33, or 34 & 35) that indicate the offset of the pot and then indicate such misalignment. The grounds rejecting claim 23 have been similarly changed (in response to Remarks p. 13-14).

Please contact Examiner regarding any questions or concerns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761